Citation Nr: 0506297	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from September 
1973 to August 1975 and from August 1976 to May 1988.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in June 2002, a statement of the 
case was issued in March 2003, and a substantive appeal was 
received in March 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The veteran originally requested a Board hearing via 
videoconference; however, he failed to appear for the 
scheduled November 2004 hearing.

The veteran originally appealed entitlement to service 
connection for disabilities of the cervical spine, left 
shoulder, left arm injury, and right little toe.  However, by 
rating decision dated in March 2003, service connection was 
granted for these disabilities.  Those issues are therefore 
not in appellate status.  


FINDING OF FACT

The veteran's left hand symptomatology more likely than not 
associated with his service-connected cervical spine 
disability and/or disability or his service-connected left 
cubital tunnel syndrome, and there is no medically diagnosed 
separate disability of the left hand. 


CONCLUSION OF LAW

Left hand disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 2002 
RO letter, the June 2002 rating decision, and the March 2003 
statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
March 2002 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the March 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in March 2002, prior to the RO's decision to deny 
the claim in June 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and a VA examination.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the issue 
on appeal.  Under these circumstances of this particular 
case, no further action is necessary to assist the appellant 
with the claims.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records from September 1973 through August 
1975 reflected an injury of muscle strain to the neck.  
Cutler Army Hospital treatment reports from July 1987 to 
September 1987 reflected that the veteran suffered pain to 
his left hand after a muscle strain injury to the cervical 
spine.  Specifically in August 1987 the veteran complained of 
continued left shoulder pain that was radiating down the arm 
and to the fingers.  Discharge examination in May 1988 did 
not refer to any left hand disorder.

In March 2002, the veteran submitted a VA Form 21-4138 and 
indicated that he had no further evidence to add.

The veteran underwent a VA examination in May 2002.  The 
examiner expressly noted that one purpose of the exam was to 
evaluate left hand problems.  The examiner diagnosed 
degenerative disc disease of the cervical spine with possible 
left cervical radiculopathy and left cubital tunnel syndrome.  
X-rays of the left hand showed a lucent area of the distal 
ulna just below the ulnar styloid may be prior trauma but 
joint spaces are preserved and no soft tissue swelling was 
noted.  The VA examiner reported that the x-ray was within 
normal limits.  The reported examination impressions were 
degenerative disk disease, cervical spine, chronic with 
possible left cervical radiculopathy, cubital tunnel 
syndrome, left, history of left shoulder strain, and history 
of recurrent callus, right little toe.  A left hand disorder 
was not listed.  

The veteran received a neurological examination to determine 
if there was a separate disability for the left arm in 
December 2003.  The veteran continued to complain of pain in 
his left elbow radiating down to his hand.  The examiner 
specifically found a left lower cervical radiculopathy but 
"no mononeuropathies of the left upper limb."

Neither the examiner in the May 2002 VA exam or the December 
2003 neurological exam could find any left hand disability.  
The examiner who conducted the May 2002 examination 
interpreted an x-ray of left hand as being within normal 
limits.  The veteran's neurological examination revealed no 
mononeuropahies of the left upper limb.  The Board 
acknowledges the representative's argument in the February 
2005 appellant's brief that the VA cannot simply point to the 
absence of evidence.  However, the VA examiners were asked to 
identify any possible left hand disabilities and specifically 
found no disability.  It is clear from the medical records 
that the examiners were aware that the purpose of the 
examinations was to ascertain whether the veteran has a left 
hand disorder.  A separate left hand disorder was 
nevertheless not diagnosed, and it appears that the veteran's 
left hand symptoms are most likely associated with either his 
service-connected cervical spine disability or his service-
connected left cubital tunnel syndrome.  There is therefore 
no basis for service-connecting any separate left hand 
disability. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


